Case 5:20-cv-01531-SMH-KLH Document 1-1 Filed 12/02/20 Page 1 of 3 PageID #: 7




                                UNITED STATES DISTRICT COURT


                               WESTERN DISTRICT OF LOUISIANA


                                      SHREVEPORT DIVISION


ELIZABETH FONTENOT                                       CIVIL ACTION NO.


VERSUS                                                   DISTRICT JUDGE:


BRINKER LOUISIANA INC. D/B/A                             MAGISTRATE JUDGE:
CHILI'S GRILL & BAR AND ABC
INSURANCE COMPANY


STATE OF LOUISIANA
PARISH OF ORLEANS


                                              AFFIDAVIT


BEFORE ME, the undersigned authority, appeared


                                       MEGAN S. PETERSON


who, after being duly sworn by me did state as follows:


             1.   I am counsel for defendant, Brinker Louisiana, Inc.


             2.   On May 14, 2020, this civil action was filed by Plaintiff, Elizabeth Fontenot


("Plaintiff'), in the 26th Judicial District Court for the Parish of Bossier, State of Louisiana, bearing

docket number 162249, Section "1" and captioned "Elizabeth Fontenot v. Brinker Louisiana, Inc. djbj a


Chili's Grill <& Bar andABC Insurance, Inc." ("Petition").


             3.   Complete diversity exists because, on information and belief, Plaintiff was at the time


of the filing of this action, and still is, a resident and domiciliary of the State of Louisiana; and the


sole defendant, Brinker Louisiana, Inc., is a Virginia corporation whose principle place of business is


in Dallas, Texas.


             4.   In Plaintiffs Petition, it is alleged that on July 11, 2019, Plaintiff was a patron at


Chili's Bar & Grill restaurant in Bossier City, Louisiana, and slipped and fell on water on the floor


near her table See generally, Exhibit B, Petition for Damages.

00923928-1                                           1



                                                                                    EXHIBIT A
                                                                                    EXHIBIT A
Case 5:20-cv-01531-SMH-KLH Document 1-1 Filed 12/02/20 Page 2 of 3 PageID #: 8




             5.   In her Petition, Plaintiff does not specify the nature or extent of her alleged injuries

or the treatment necessitated by same and thus do not establish the requisite amount in controversy.

Specifically, in the Petition, Plaintiff generally alleges that as a result of the incident, she suffered

"Severe and disabling injuries" and alleges entitlement to general categories of damages, including

mental and physical pain and suffering, medical expenses, mental anguish and emotional distress,


permanent damage and disability, loss of enjoyment of life, and lost wages. See Exhibit B, Petition


for Damages, fflj 3, 5.


             6.   On November 4, 2020, the undersigned counsel received discovery responses from


plaintiff. Therein, Plaintiff first articulated that she alleges the incident caused her to suffer "a right


shoulder torn rotator cuff, neck, right knee, left leg and back pain." Plaintiff further alleges that she


"suffers a broken left ankle from her left leg giving out due to her back pain." See Exhibit C,


Plaintiffs Discovery Responses, Answer to Interrogatory No. 12. Her discovery responses further


describe that she has been recommended a "right shoulder arthroscopy, debridement, subacromial


decompression, acromioplasty, distal clavicle resection, rotator cuff repair, biceps tenodesis v.


tenotomy." See Exhibit C, Plaintiffs Discovery Responses, Answer to Interrogatory No. 17.


             7.   Plaintiffs discovery responses also itemize past medical expenses of at least


$20,835.18. Plaintiff notes that a few invoices remain outstanding and the total for past medical


specials will be higher. See Exhibit C, Plaintiffs Discovery Responses, Answer to Interrogatory No.


14.


             8.   Further, on November 9, 2020, the undersigned received the document production


from Plaintiff containing medical treatment records. The production includes a cervical MRI study,


where the interpreting radiologist noted disc bulging or herniations. See Exhibit A-l, Cervical MRI.


Further, plaintiff produced a right shoulder MRI, where the interpreting radiologist noted a full


thickness infraspinatus tendon tear, and the recommendation of Dr. Fenn for the shoulder



00923928-1                                           2
 Case 5:20-cv-01531-SMH-KLH Document 1-1 Filed 12/02/20 Page 3 of 3 PageID #: 9




  procedure previously described. See Exhibit A-2, Shoulder Mill; Exhibit A-3, Dr. Fenn September


  3, 2020, Office Note. In the last treatment visit provided, from October 15, 2020, Dr. Fenn noted


  the fall and ankle fracture and recommended an ankle Mill. Dr. Fenn also reiterating the surgical


  recommendation and recommended bilateral epidural steroid injections (ESIs) at L4-5 and L5-S1.


  Exhibit A-4, Dr. Fenn, October 15, 2020, Office Note.


              9.     As such, Plaintiffs treatment appears to be ongoing, including further contemplated


  treatment for her fractured ankle, a recommended shoulder surgery, and recommendations for


  lumbar ESIs.


              10.    The undersigned was not on notice diat the amount in controversy in this matter


  exceeds §>75,000 until at least November 4, 2020, upon receipt of the discovery responses indicating


  treatment and imaging studies for neck and low back pain radiating to the extremities, a broken


  ankle, and a recommended shoulder surgery. Further, the discovery responses itemized past medical


  expenses of at least §20,835.18. This alone satisfies the amount in controversy requirement.


              11.    Receipt of the later medical records further evidence continued treatment for a


  fractured ankle and recommendations for ESIs to plaintiffs lumbar spine, further demonstrating


 that the amount in controversy exceeds the jurisdictional minimum.


              12.    The foregoing is true and correct to the best of my knowledge.




                                                                      MegAn S. Peterson

 SWORN TO                 SUBSCRIBED


5 7BEFQRE ME, THIS 2ND DAY OF DECEMBER, 2020.

                                                          CHARLES E.RILEY. IV
                                                       Notary Public. State of Louisiana
                                                           La. Bar Roll No. 28200
                                         £            A/ty Commission Is Issued For Life.
                    NOTARY PUBLIC



 00923928-1                                           3
